DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnough et al., hereinafter referred to as Goodnough (WO 2009/026522 A1) in view of Lareau et al., hereinafter referred to as Lareau (US 2003/0193589 A1) in further view of Rosmeulen (US 2016/0373679 A1).

	As per claim 1, Goodnough discloses a method of operating a Time Delay and Integration (TDI) scanning sensor that includes a focal plane array having a plurality of banks of imaging detectors, (Goodnough: Abstract; Fig. 1a; Pgs. 11-12, ll. 18-6.), the method comprising: 
scanning a field of view of the sensor across a scene to be imaged (Goodnough: Pg. 2, Summary of Invention, discloses each bank of a multi-bank TDI FPA separately records a different region of a scene as the FPA scans across it.); 
collecting image data from each of the plurality of (Goodnough: Pg. 12, 2nd paragraph discloses collecting image data from each bank.); 

performing a TDI process on the image data to produce an image of the scene (Goodnough: Pg. 6, ll. 3-13 disclose performing a TDI image process by reading the collected image data to produce an image of the scene.), 
However Goodnough does not explicitly disclose “… each bank divided into a plurality of sub-banks of the imaging detectors … analyzing the image data from each of the plurality of sub-banks to determine whether a sub-bank in the plurality of sub-banks has been contaminated by over-illumination from an illumination threat present in the scene to be imaged and identifying any contaminated sub-banks … wherein the image data from the contaminated sub-banks is excluded from the TDI process.”
Further, Lareau is in the same field of endeavor and teaches each bank divided into a plurality of sub-banks of the imaging detectors (Lareau: Figs. 7, 8 & Paras. [0056], [0057], [0070] disclose multiple sub-arrays [i.e., sub-banks] 60. For example, two sub-banks may equate to one bank, thus each bank includes a plurality of sub-banks. Further, the sub-arrays may be grouped [i.e., defining a bank] for specific spectral bands.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Goodnough and Lareau before him or her, to modify the TDI system of Goodnough to include the divided bank sub-bank feature as described in Lareau. The motivation for doing so would have been to improve multispectral or hyperspectral imaging systems by significantly increasing the area of coverage scanned.
However Goodnough-Lareau do not explicitly disclose “… analyzing the image data from each of the plurality of sub-banks to determine whether a sub-bank in the plurality of sub-banks has been contaminated by over-illumination from an illumination threat present in the scene to be imaged and identifying any contaminated sub-banks … wherein the image data from the contaminated sub-banks is excluded from the TDI process.”
Furthermore, Rosmeulen is in the same field of endeavor and teaches analyzing the image data from each of the plurality of sub-banks (i.e., pixels) to determine whether a sub-bank (i.e., pixel) in the plurality of sub-banks (i.e., pixels) has been contaminated by over-illumination from an illumination threat (i.e., flash light) present in the scene to be imaged and identifying any contaminated sub-banks (i.e., over accumulated charged pixels), wherein the image data from the contaminated sub-banks (i.e., over accumulated charged pixels) is excluded from the TDI process (Rosmeulen: Paras. [0060], [0068], [0106] disclose analyzing the image data imaged from an object plane from pixels of an image sensor to determine whether a pixel in the plurality of pixels has been contaminated by over-illumination from an illumination threat, such as a flash light present in the scene to be imaged and identifying any contaminated pixels, wherein the image data from the contaminated pixels is programmatically excluded from the TDI process.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Goodnough-Lareau and Rosmeulen before him or her, to modify the TDI system of Goodnough-Lareau to include the contaminated sub-banks excluded feature as described in Rosmeulen. The motivation for doing so would have been to improve TDI processing by providing noiseless signal integration in the charge domain while maintaining a good SNR. 

	As per claim 3, Goodnough-Lareau-Rosmeulen disclose the method of claim 1, further comprising dynamically reconfiguring a number of the plurality of sub-banks included in each of the plurality of banks during the scanning (Lareau: Figs. 7, 8 & Paras. [0056], [0057], [0070] disclose multiple sub-arrays [i.e., sub-banks] 60 included in each bank and is dynamically programmable to increase the number of TDI rows.).

As per claim 5, Goodnough-Lareau-Rosmeulen disclose the method of claim 1, further comprising dynamically setting characteristics of the focal plane array (Lareau: Fig. 8; [0056], [0057], [0063], [0064], [0070]; The CPU 100 executes a program stored in memory 102 to increase the number of TDI rows of each sub-array [i.e., sub-banks] 60 of the dynamically programmable FPA 44.).

	As per claim 6, Goodnough-Lareau-Rosmeulen disclose the method of claim 5, wherein dynamically setting the characteristics of the focal plane array includes dynamically setting a size of at least one of the plurality of sub-banks, the size corresponding to a number of rows of imaging detectors included in the respective sub-bank (Lareau: Fig. 8; [0056], [0057], [0063], [0064], [0070]; The CPU 100 executes a program stored in memory 102 to increase the number of TDI rows of each sub-array [i.e., sub-banks] 60 of the dynamically programmable FPA 44.).




As per claim 9, Goodnough-Lareau-Rosmeulen disclose the method of claim 1, further comprising reprogramming at least one characteristic of the focal plane array (Lareau: Fig. 8; [0056], [0057], [0063], [0064], [0070]; The CPU 100 executes a program stored in memory 102 to increase the number of TDI rows of each sub-array [i.e., sub-banks] 60 of the dynamically programmable FPA 44.).

	As per claim 11, Goodnough-Lareau-Rosmeulen disclose the method of claim 1, further comprising preventing excess charge over a saturation limit in at least one of the imaging detectors from being accumulated (Rosmeulen: Figs. 3-4; [0023], [0060]; The detectors include a charge drain to prevent overflow of the respective detector.).

	As per claim 12, Goodnough-Lareau-Rosmeulen disclose the method of claim 11, wherein preventing the excess charge over the saturation limit includes preventing the excess charge with a charge drain (Rosmeulen: Figs. 3-4; [0023], [0060]; The detectors include a charge drain to prevent overflow of the respective detector.).

	As per claim 13, Goodnough-Lareau-Rosmeulen disclose the method of claim 1, further comprising excluding saturated imaging detectors from the TDI process (Rosmeulen: Figs. 3-4 & Paras. [0060], [0068] disclose excluding saturated detectors from the TDI process.).











Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goodnough in view of Lareau in view of Rosmeulen in further view of Rienstra et al., hereinafter referred to as Rienstra (US 6,678,048 B1).

	As per claim 4, Goodnough-Lareau-Rosmeulen disclose the method of claim 3, further comprising dynamically configuring (Lareau: Fig. 8; [0056]-[0058], [0063], [0064], [0070]; The CPU 100 executes a program stored in memory 102 to dynamically reprogram the plurality of sub-banks in each bank.).
	However Goodnough-Lareau-Rosmeulen do not explicitly disclose “… configuring a gain state …”.
	Further, Rienstra is in the same field of endeavor and teaches configuring a gain state (Rienstra: Fig. 5; Abstract; Cols. 8-9, ll. 60-42, Col. 10, ll. 16-32; The gains for each stage is programmable according to a specified attenuation level.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Goodnough-Lareau-Rosmeulen and Rienstra before him or her, to modify the TDI system of Goodnough-Lareau-Rosmeulen to include the configuring gain state feature as described in Rienstra. The motivation for doing so would have been to improve multispectral and hyperspectral imaging by providing an efficient means of collecting and processing multispectral data.











  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goodnough in view of Lareau in view of Rosmeulen in further view of Hulsken (US 2016/0373678 A1).

	As per claim 7, Goodnough-Lareau-Rosmeulen disclose the method of claim 5, wherein dynamically setting the characteristics of the focal plane array includes dynamically setting a location of at least one of the plurality of sub-banks (Lareau: [0070]; The array is dynamically programmable to increase the number of TDI rows.), 
	However Goodnough-Lareau-Rosmeulen do not explicitly disclose “… the location corresponding to locations of gap regions within the focal plane array.”
	Further, Hulsken is in the same field of endeavor and teaches the location corresponding to locations of gap regions within the focal plane array (Hulsken: Fig. 4; [0045]-[0048]; Gap regions 402, 403 are located within the 2-D array 421.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Goodnough-Lareau-Rosmeulen and Hulsken before him or her, to modify the TDI system of Goodnough-Lareau-Rosmeulen to include the bank separation gap region locations feature as described in Hulsken. The motivation for doing so would have been to improve image quality by providing an increased low light sensitivity of the imaging sensor and facilitating a faster read out which leads to a faster imaging sensor.   











Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goodnough in view of Lareau in view of Rosmeulen in further view of Zapor et al., hereinafter referred to as Zapor (US 2018/0295310 A1).

	As per claim 10, Goodnough-Lareau-Rosmeulen disclose the method of claim 9, wherein reprogramming the at least one characteristic of the focal plan array includes reprogramming the at least one characteristic of the focal plane array within a time period (Lareau: Fig. 8; [0056]-[0058], [0063], [0064], [0070]; The CPU 100 executes a program stored in memory 102 to reprogram FPA 44 at a TDI period.).
	However Goodnough-Lareau-Rosmeulen do not explicitly disclose “… a time period corresponding to a line rate of the scanning.”
	Further, Zapor is in the same field of endeavor and teaches a time period corresponding to the line rate of the scanning (Zapor: [0039], [0040]; A controller 108 can reprogram a time period corresponding to the line rate.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Goodnough-Lareau-Rosmeulen and Zapor before him or her, to modify the TDI system of Goodnough-Lareau-Rosmeulen to include the line rate time period feature as described in Zapor. The motivation for doing so would have been to improve high resolution imaging in reduced time by providing a configurable TDI array acquiring image data for various conditions.

Allowable Subject Matter
Claims 2 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 01-04-2021